Case: 1:21-cv-00877-PAG Doc #: 13-2 Filed: 08/04/21 1 of 3. PagelD #: 69

RANKIN, HILL & CLARK LLP

 

ATTORNEYS AT LAW
38210 GLENN AVENUE

PATENT, TRADEMARK
COPYRIGHT AND
RELATED CAUSES

WILLOUGHBY, OHIO 44094-7808
E-mail: bandy@rankinhill.com

(216) 566-9700
FAX (216) 566-9711
www.rankinhill.com

February 22, 2017
VIA COURIER MAIL AND E-MAIL

Dr. Arzhan Surazakov

Director of Research and
Development at CoMra-Therapy
Radiant Life Technologies

1st Floor

10 Chalkokondyli St., Amaral 7
Nicosia, Cyprus CY-1071

Dr. Arzhan Surazakov

Director of Research and
Development at CoMra-Therapy
Radiant Life Technologies, Ltd.

SNP 19

Ziar nad Hronom 965 01

Slovak Republic
arzhan@radiant-life-technologies.com

Garrett Murrin, Regional Manager
Radiant Life Technologies

1st Floor

10 Chalkokondyli St., Amaral 7
Nicosia, Cyprus CY-1071

Garrett Murrin, Regional Manager
Radiant Life Technologies, Ltd.

SNP 19

Ziar nad Hronom 965 01

Slovak Republic
garrett@radiant-life-technologies.com

Avril Murrin, Representative
Radiant Life Technologies

1st Floor

10 Chalkokondyli St., Amaral 7
Nicosia, Cyprus CY-1071

Avril Murrin, Representative
Radiant Life Technologies, Ltd.
SNP 19

Ziar nad Hronom 965 01

Slovak Republic
avril@radiant-life-technologies.com

Lloyd Moore, U.S. Technical Advisor
Radiant Life Technologies

1st Floor

10 Chalkokondyli St., Amaral 7
Nicosia, Cyprus CY-1071
Lloydmoore@hotmail.com
sotirios@radiant-life-technologies.com

Re: Infringement of Federally Registered Trademark
MULTI RADIANCE owned by Multi Radiance Medical Corporation

Dear All:

We represent Medical Quant USA Inc. and Multi Radiance Medical
Corporation. We are contacting you personally and in your capacity asa

Page 1 of 3

EXHIBIT 2

 
Case: 1:21-cv-00877-PAG Doc #: 13-2 Filed: 08/04/21 2 of 3. PagelD #: 70

Dr. Arzhan Surazakov February 22, 2017
Garrett Murrin
Avril Murrin
Lloyd Moore
Re: Infringement of Federally Registered Trademark
MULTI RADIANCE owned by Multi Radiance Medical Corporation

representative, agent, officer, and/or distributor of Radiant Life Technologies
(also known as RLT).

A. Infringement of Our Client's Trademark

It has come to our attention that you and Radiant Life Technologies have
been using our client’s federally registered trademark MULTI RADIANCE® in
association with your products, without consent from our client. Please note
that Medical Quant USA is the owner of US Registration Number 3880197 for
MULTI RADIANCE (copy of registration enclosed).

We reviewed the website for Radiant Life Technologies, i.e., www.radiant-
life-technologies.com and noted several additional instances of unauthorized
use of our client’s trademark MULTI RADIANCE. Your unauthorized use of our
client’s mark is trademark infringement.

We also identified several unauthorized uses of our client's trademark on
the website comra-palm.com and various videos and/or publications available
on YouTube.com published by RadiantLifeTech. Your unauthorized use of our
client's mark constitutes trademark infringement.

We hereby request that you and Radiant Life Technologies immediately
cease and desist from any and all current and future uses of our client’s
trademarks specifically including MULTI RADIANCE. In this regard, we also
request that you remove all occurrences of MULTI RADIANCE and all variations
thereof from the website www.radiant-life-technologies.com; comra-palm.com;
and YouTube.com.

B. Your Application to Register COMRA COHERENT MULTI-RADIANCES

We identified an application to federally register in the US a purported
trademark, "Comra Coherent Multi-radiances." That application was filed with
the US Patent and Trademark Office (USPTO) on July 8, 2016, and assigned
US Serial No. 87097841 (copy enclosed).

That application and alleged trademark uses our client's mark MULTI

RADIANCE. Our client did not authorize use of its mark in this application or
the alleged prior use of the mark submitted in the application.

Page 2 of 3

 
Case: 1:21-cv-00877-PAG Doc #: 13-2 Filed: 08/04/21 3 of 3. PagelD #: 71

Dr. Arzhan Surazakov February 22, 2017
Garrett Murrin
Avril Murrin
Lloyd Moore
Re: Infringement of Federally Registered Trademark
MULTI RADIANCE owned by Multi Radiance Medical Corporation

We hereby request that you immediately expressly abandon the
application, i.e., Serial No. 87097841 and forward to us copies of your filing
with the USPTO of express abandonment of the application.

Please contact us in writing within ten (10) days of the date of this letter
with your assurances of (i) no future occurrences of infringement of our client’s
intellectual property including the mark MULTI RADIANCE and US federal

registration 3880197, and (ii) express abandonment of US Serial No. 87097841
for "Comra Coherent Multi-Radiances."

Sincerely,

lawl —

a

Mark E. Bandy

MEB:mek
Enclosures

Page 3 of 3

 
